DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Final communication in response to communication filed 9/13/21.
Response to Arguments
Applicant's arguments filed 9/13/21 have been fully considered but they are not persuasive.
Applicant argues with respect to claims 21, 30 and 39 that the office action equates the claimed output nodes [OUT+, OUT-] with the first and second input signals.
This argument is not persuasive because the office action cites the input signals as OUTi+ and OUTi- , which are the output signals/nodes at 411 and 412 received at the gates of N12 and N13 and connect to output nodes/signals OUT+ and OUT- [421,422].  Therefore the input signals are distinct from the output nodes.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claims 21-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yasotharan et al. [20180183422].
With respect to claim 21, figure 4 of Yasotharan et al. discloses a circuit configured to:
receive a first input signal [OUTi+], second input signal [OUTi-], and clock signal [CKn]; and simultaneously precharge first [OUT+] and second [OUT-] output nodes of the circuit, the first and second output nodes being distinct from the first input signal and the second input signal, and amplify a difference between the first input signal and the second input signal when the clock signal has a first value [CKn is low].
	With respect to claim 22, figure 4 of Yasotharan et al. discloses the circuit as recited in claim 21, wherein the first and second nodes are internal cross-coupled nodes [cross-couple by inverters P3, N15 and P4, N16].
	With respect to claim 23, figure 4 of Yasotharan et al. discloses the circuit as recited in claim 22, wherein the circuit is configured to stop said precharge when the clock signal has a second value [CKn is high] different from the first value.
	With respect to claim 24, figure 4 of Yasotharan et al. discloses the circuit as recited in claim 23, wherein when the clock signal has the second value, the circuit is further configured to regenerate the difference as a differential voltage onto the first and second output nodes. [inverters P3,N15 and P4,N16 are active when CKn is high]
	With respect to claim 25, figure 4 of Yasotharan et al. discloses the circuit as recited in claim 24, wherein the circuit is configured to convey the differential voltage to a latch [latch inverters P3,N15 and P4,N16].

	With respect to claim 27, figure 4 of Yasotharan et al. discloses the circuit as recited in claim 26, wherein each of the precharge stage and the evaluate stage comprise a differential stack [transistors of stages are differential and stacked].
	With respect to claim 28, figure 4 of Yasotharan et al. discloses the circuit as recited in claim 27, wherein each leg of the differential stack of the evaluate stage is coupled to a drain of a common transistor [N17], and a gate of the common transistor is coupled to the clock signal [CKn].
	With respect to claim 29, figure 4 of Yasotharan et al. discloses the circuit as recited in claim 28, wherein each leg of the differential stack of the precharge stage is coupled to an inverted value of the clock signal [CKp at N14].
	With respect to claim 30, figure 4 of Yasotharan et al. discloses a method comprising:
receiving, in a circuit, a first input signal [OUTi+], second input signal [OUTi-], and clock signal [CKn]; and
simultaneously precharging first [OUT+] and second [OUT-] output nodes of the circuit, the first and second output nodes being distinct from the first input signal and the second input signal, and amplifying a difference between the first input signal and the second input signal when the clock signal has a first value [CKn is low].
	With respect to claim 31, figure 4 of Yasotharan et al. discloses the method as recited in claim 30, wherein the first and second nodes are internal cross-coupled nodes [cross-coupled by P3,N15 and P4 and N16].

	With respect to claim 33, figure 4 of Yasotharan et al. discloses the method as recited in claim 32, wherein when the clock signal has the second value, the method comprises regenerating the difference as a differential voltage onto the first and second output nodes [output nodes are regenerated by P3,N15,P4,N16].
	With respect to claim 34, figure 4 of Yasotharan et al. discloses the method as recited in claim 33, further comprising conveying the differential voltage to a latch [P3,N15,P4,N16 form a latch].
	With respect to claim 35, figure 4 of Yasotharan et al. discloses the method as recited in claim 30, wherein the circuit comprises a precharge stage [P1, P2, N12, N13] and an evaluate stage [P3, P4, N15, N16] different from the precharge stage.
	With respect to claim 36, figure 4 of Yasotharan et al. discloses the method as recited in claim 35, wherein each of the precharge stage and the evaluate stage comprise a differential stack [transistors are stacked and differential].
	With respect to claim 37, figure 4 of Yasotharan et al. discloses the method as recited in claim 36, wherein each leg of the differential stack of the evaluate stage is coupled to a drain of a common transistor [N17], and a gate of the common transistor is coupled to the clock signal [CKn].
	With respect to claim 38, figure 4 of Yasotharan et al. discloses the method as recited in claim 37, wherein each leg of the differential stack of the precharge stage is coupled to an inverted value of the clock signal [CKp].

a cross-coupled pair of state nodes [OUT+, OUT-]; and
a plurality of transistors [P1-P4, N12-N18];
wherein the circuit is configured to:
receive a first input signal [OUTi+], second input signal [OUTi-], and clock signal [CKn]; and simultaneously precharge the cross-coupled pair of stage nodes, the cross-coupled pair of node being distinct from the first input signal and the second input signal, and amplify a difference between the first input signal and the second input signal when the clock signal has a first value [CKn is low].
	With respect to claim 40, figure 4 of Yasotharan et al. discloses the circuit as recited in claim 39, wherein the circuit is configured to turn on a tail transistor [N17] to amplify the difference between the first input signal and the second input signal to generate an output signal on the cross-coupled pair of state nodes when the received clock signal has a second value [CKn is high].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C JAGER whose telephone number is (571)272-7016.  The examiner can normally be reached on 8:30 - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JAGER/
Primary Examiner, Art Unit 2842
9/16/21